By the Court.

Williams, having no credits of King in his hands, — unless by virtue of the note given by him, dated December 8, 1806, and payable to bearer, for 250 dollars payable in West Indian and English goods, on the 15th of March, 1807, which he made and delivered to him for a valuable consideration, — relies, for his discharge as trustee, on the twelfth section of the statute providing and regulating foreign attachments, passed February 28, 1795, which provides that no person shall be adjudged a trustee on account of his having made, given, endorsed, negotiated, or accepted, any negotiable security.
We are of opinion that this note, though purporting to be payable to bearer, is not a negotiable security, because it is not a cash note, and no action can be maintained upon it but in King’s name. Williams must therefore be adjudged a trustee of the defendant. (a)

 Jones vs. Fales, 4 Mass. Rep. 245. — Young vs. Adams, 6 Mass. Rep. 182 Storer vs. White, 7 Mass. Rep. 448